Use of electrochemical cells containing a lithiated titanate oxide negative active material for low earth orbit applications
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 29-36 and 38-41 are pending, wherein claims 29 and 39-41 are amended. Claims 29-36 and 38-41 are being examined on the merits in this Office action. 
 
Claim Rejections - 35 USC § 102/103
Claims 29-36 and 38-39 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smart et al. (US 20090253046 A1, hereafter Smart).
Regarding claims 29 and 39, Smart teaches a method comprising:
equipping an electrochemical cell to a spacecraft configured for low earth orbit (See, e.g., [0008]: “low earth orbit (LEO) … satellites” and “lithium ion rechargeable batteries”); and
charging and discharging the electrochemical cell (See, e.g., Fig. 34 and related descriptions), said electrochemical cell comprising a positive electrode (See, e.g., “cathode” comprising LiNi0.8Co0.2O2, which is the same as instantly disclosed), a negative electrode and an electrolyte, said negative electrode comprising as an electrochemically active material a lithiated titanate oxide or titanate oxide able to be lithiated (See, e.g., [0065]: “anode” comprising Li4Ti5O12, which is a well-known negative electrode material that is able to be lithiated, and which is the same as instantly disclosed).
The instantly claimed solvents are well-known in the art and are not patentably distinguishable. For example, Smart further teaches that a mixture of ethylene carbonate (EC), diethyl carbonate (DEC) and dimethyl carbonate (DMC) can be employed as a mixed solvent for the electrolyte (See, e.g., Figs. 6-8, 30 and 34-35). All solvents of the mixture are saturated cyclic carbonates.
Regarding claims 30-36, Smart teaches the method according to claim 29, and further, the limitations recited in claims 30-36 represent properties or functional characteristics of the electrochemical cell. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, Smart teaches the same electrochemical device comprising an anode (containing, for example, Li4Ti5O12, which is the same as instantly claimed, see at least [0065]) and a cathode (containing, for example, LiNi0.8Co0.2O2 in [0065], which is one of the positive electrode materials represented by the instantly disclosed formula (ii)), and therefore teaches the properties or functions as recited in claims 30-37. 
Regarding claim 38, Smart teaches the method according to claim 35, and the instantly claimed “the electrochemical cell is configured to undergo at least about 65,000 cycles during its lifetime” represents the property, characteristic or function of the claimed electrochemical cell. Since Smart’s electrochemical cell teaches the same structure and composition as instantly disclosed or/and claimed. The claimed property, characteristic or function is inherently present. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Smart, as applied to claim 39 above, and further in view of Hirose et al. (US 20080305391 A1, hereafter Hirose).
Regarding claim 40, Smart teaches the method according to claim 39, but is silent to a mixed solvent not including EC as listed in claim 40. However, the instantly claimed solvents are well-known solvents in the art and are not patentably distinguishable. For example, in the same field of endeavor, Hirose discloses that EC and propylene carbonate (PC) are functional equivalents as high-viscosity solvents in an electrolyte solution. It would have been obvious to one of ordinary in the art to have replaced EC of Smart with PC of Hirose as a component of the mixed solvent of Smart, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
As a result, the mixed solvent of PC, DEC and DMC reads on the solvent(s) as instantly claimed.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Smart, as applied to claim 41 above, and further in view of Endo et al. (US 20090127503 A1, hereafter Endo).
Regarding claim 41, Smart teaches the method according to claim 29, but does not expressly teach the lithiated titanate oxide or the titanate oxide able to be lithiated is represented by the formulae of (a) to (h) as claimed.
In the same field of endeavor, Endo discloses that a negative electrode active material represented by a substituted Li4Ti5O12, wherein a portion of Ti element of Li4Ti5O12 is substituted with a transition metal element such as Al (at least Abstract). The substituted Li4Ti5O12 is represented by Li[Li(1-x)/3AlxTi(5-2x)/3]O4, wherein 0<x<1 (Abstract). The lithium ion battery using this negative electrode active material has an excellent high rate charge and discharge performance (at least [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed Li[Li(1-x)/3AlxTi(5-2x)/3]O4 as a substitute of Li4Ti5O12 of Smart, in order to achieve an excellent high rate charge and discharge performance of the electrochemical cell employing the substituted Li4Ti5O12 (at least [0020], Endo).
As a result, Li[Li(1-x)/3AlxTi(5-2x)/3]O4, wherein 0<x<1, reads on the claimed Li4+yTi5-dM2dO12 as claimed.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727